[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISIONMOTION FOR SUMMARY JUDGMENT]
The Motion for Summery Judgment is denied, without prejudice. Although Connecticut Practice Book § 379 now permits the filing of a motion for summary judgment at any time, it remains true that ordinarily a defense based on the statute of limitations must be properly pleaded prior to any determination of its validity by the court. [Forbes v. Ballaro], 31 Conn. App. 235
(1993); cf. [Vilcinskas v. Sears, Roebuck  Company], 144 Conn. 170
(1956).
While it is tempting to rule on the defendant's motion because it has been fully briefed and argued by both sides, the court is convinced that doing so in the absence of the proper procedures of pleading would put the cart before the horse. Accord, [Girard v. Weiss], 11 Conn. L. Rptr. 217 (1994).
PATTY JENKINS PITTMAN, JUDGE